Citation Nr: 0838588	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-37 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
February 1944 to January 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The veteran's PTSD causes total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent rating for the 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2007) (harmless error).

II.  Analysis

The veteran filed a claim in November 2006 for a rating 
higher than 50 percent for his PTSD, contending it had 
worsened during the last several years.  He says his wife has 
to help him all the time, that he needs help shaving and 
dressing, and that he suffers from associated depression, 
severe anxiety, crying spells, fatigue, hallucinations and 
the inability to get along with family members.  He also 
asserts suffering from constant panic attacks, which he says 
are getting worse, and claims he has suicidal thoughts and a 
new phenomenon of flashbacks.  Also, he indicates that he no 
longer watches television, is more isolated, has become more 
irritable, and that his Global Assessment of Functioning 
(GAF) score has worsened over the last several years.  

The veteran is not appealing his initial rating assigned in 
the February 1945 rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so in this 
case, November 2005 - until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2007).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) provides guidance for the nomenclature employed within 
38 C.F.R. § 4.130.  



When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As mentioned, the veteran's existing 50 percent rating for 
his service-connected psychiatric disorder is under 
Diagnostic Code 9411, for PTSD.  38 C.F.R. § 4.130.  His PTSD 
was formerly rated as psychoneurosis/anxiety reaction under 
Diagnostic Code 9105.

As provided by VA's Rating Schedule, a 50 percent disability 
rating for PTSD is appropriate when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

The next higher rating of 70 percent requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the veteran meets 
the criteria for an increased rating, the Board must consider 
whether the veteran has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various GAF scores contained in the DSM-IV, which clinicians 
have assigned.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or 
co-workers)."  Id.  

The Board sees the veteran also suffers from a psychiatric 
disorder that is not service connected (i.e., unrelated to 
his military service) - namely, dementia.  However, since a 
medical professional has not separated the effects of his 
service-connected PTSD from those attributable to this 
nonservice-connected psychiatric disorder, the Board will 
attribute all signs and symptoms to the 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice- 
connected condition, under 38 C.F.R. § 3.102 reasonable doubt 
on any issue will be resolved in the veteran's favor and 
dictates that such signs and symptoms be attributed to the 
service-connected condition.)

The medical evidence shows the veteran's PTSD causes total 
occupational and social impairment, so he is entitled to the 
highest possible 100 percent disability rating.  38 C.F.R. § 
4.7.  In making this determination, the Board has reviewed 
both his and his wife's personal statements, his VA treatment 
records, and the report of his VA psychiatric examination in 
December 2006.

In the report of that December 2006 VA psychiatric 
examination, the VA examiner stated "[t]he severe deficits 
in social and industrial functioning make the veteran 
unemployable."  The examiner also stated, "[the veteran] 
also meets DSM-IV criteria for dementia...these symptoms are 
chronic, irreversible, and appear to worsen with age.  The 
dementia appears to make the veteran's PTSD symptoms much 
worse.  As a result, he is having increased difficulty 
repressing intrusive memories from the war."  So there is a 
definite impact of the dementia on the severity of the PTSD.  
See again Mittleider, 11 Vet. App. 181.



Other telling symptoms supporting a higher 100 percent rating 
were shown during that December 2006 VA examination, 
including "observable impairments in thought processes and 
communication skills" and difficulty with time and place 
(i.e., spatial disorientation).  The veteran was only able to 
answer questions with assistance of his wife.  There was 
decreased psychomotor activity on his right side.  He 
requires assistance performing some activities of daily 
living (dressing, bathing, and shaving).  He has impairment 
of memory and insight.  And he spends most of his time at 
home watching television and sleeping.  38 C.F.R. § 4.130.  

The December 2006 VA examiner also assigned a GAF score of 
only 45 overall, 40 for dementia, and 50 for PTSD 
specifically.  These scores are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 
C.F.R. § 4.130.  The Board finds that this VA examiner's 
opinion, along with the GAF score of 45 overall, reflects 
total occupational and social impairment due to the PTSD.

The sole basis for assigning this higher 100 percent rating 
is total occupational and social impairment.  Sellers v. 
Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  Thus, for the 
reasons and bases discussed, although all of the enumerated 
symptoms recited for this higher 100 percent rating are not 
shown, the Board finds that the severity of the veteran's 
PTSD symptoms and the effect of those symptoms on his social 
and work situation justify this higher rating.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (finding that the 
factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  

The evidence supports this higher 100 percent schedular 
disability rating for the PTSD since November 2, 2005, one 
year prior to the veteran filing his current claim.  The 
Board need not, therefore, determine whether his rating 
should be "staged" under Hart.  The Board also need not 
consider his possible entitlement to an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) because he is receiving 
the highest possible rating of 100 percent on a schedular 
basis.


ORDER

A higher 100 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


